 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   DESIREE ANN GARCIA,        )             No.: EDCV 18-1622-KS
11                              )
         Plaintiff,             )
12                              )             ORDER AWARDING ATTORNEY
13              v.              )             FEES UNDER THE EQUAL
                                )             ACCESS TO JUSTICE ACT,
14   COMMISSIONER OF THE SOCIAL )             PURSUANT TO 28 U.S.C. § 2412(d),
15   SECURITY ADMINISTRATION,   )             AND COSTS, PURSUANT TO 28
                                )             U.S.C. § 1920
16       Defendant.             )
17                              )
18

19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
21   be awarded attorney fees under the EAJA in the amount of FOUR THOUSAND
22   NINE HUNDRED DOLLARS ($4,900.00), and costs under 28 U.S.C. § 1920, in
23   the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of
24   the above-referenced Stipulation.
25

26   Dated: January 13, 2020              ___________________________________
27                                               KAREN L. STEVENSON
                                          UNITED STATES MAGISTRATE JUDGE
28
